BLD-052                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3005
                                       ___________

                          EDWARD CHARLES MILLER, JR.,
                                              Appellant

                                             v.

     COMMONWEALTH OF PENNSYLVANIA; DETECTIVE MARY J. ANDERS;
         ROBERT M. FALIN, DDA; WILLIAM R. CARPENTER, Judge

                       ____________________________________

                     On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                                 (D.C. Civil No. 13-cv-06291)
                  District Judge: Honorable Nitza I. Quiñones Alejandro
                       ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
               Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    December 4, 2014

                Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                           (Opinion filed: December 11, 2014)

                                   _________________

                                       OPINION*
                                   _________________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se litigant Edward Miller, proceeding in forma pauperis, appeals the District

Court’s order dismissing his complaint for failure to state a claim. For the reasons set

forth below, we will summarily affirm the District Court’s judgment.

       Miller was convicted of Criminal Attempt to Commit Statutory Sexual Assault in

2004, following an internet “sting” operation executed by Appellee Detective Mary

Anders. He is currently incarcerated at the State Correctional Institution in Waymart,

Pennsylvania. The evidence adduced to obtain his conviction included chats that were

stored on a hard drive and zip disc maintained by Detective Anders. After his direct

appeal failed, Miller filed a petition for post-conviction relief. He claimed that the post-

conviction attorney directed a computer forensics expert to examine the hard drive and

zip disc that were submitted as evidence at Miller’s trial. But when the expert arrived at

the detective’s office to do so, she was informed that the hard drive and zip disc had been

destroyed. Miller’s post-conviction petition was denied as untimely, the Superior Court

affirmed the denial, and the Pennsylvania Supreme Court denied review.

       Miller filed the complaint at bar pursuant to 42 U.S.C. § 1983, alleging that the

disappearance of the hard drive and zip disc constituted intentional destruction of critical

evidence that prevented him from proving his innocence and thus violated the Fourteenth

Amendment. As defendants, Miller named Robert Falin, the Deputy District Attorney

who represented the Commonwealth in its opposition to his post-conviction petition;

Judge William Carpenter of the Montgomery County Court of Common Pleas, who


                                              2
denied his post-conviction petition; the Commonwealth of Pennsylvania; and Detective

Anders. He sought compensatory damages and a new trial as relief. 1

       The District Court dismissed the claims against the Commonwealth and Judge

Carpenter sua sponte. The remaining defendants, Attorney Falin and Detective Anders,

moved under Federal Rule of Civil Procedure 12(b)(6) to dismiss the complaint. They

argued that Miller’s claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994), and

that they were protected by prosecutorial and qualified immunity. The District Court

agreed that Miller’s claims were incurably barred by Heck, and granted the motion to

dismiss with prejudice. Miller filed a timely notice of appeal. He also filed a motion to

amend his complaint in this Court, in which he reduced the compensatory damages

requested from $6.8 million to $366,000, and in which he argued that his complaint is not

barred by Heck. We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review over the District Court’s order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000).

       The District Court correctly dismissed the complaint as barred by Heck. The

Heck Court held that “when a state prisoner seeks damages in a § 1983 suit, the district


1
  Relief in the form of a new trial or a release from custody indicates a challenge to “the
very fact or duration of [one’s] physical imprisonment” and may be sought only through
a petition for a writ of habeas corpus, not through a civil rights complaint such as the one
at bar. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). We note that Miller has
separately filed a petition for a writ of habeas corpus that is currently pending in the
Eastern District of Pennsylvania. See Miller v. Pennsylvania, E.D. Pa., No. 2:13-cv-
06224. In light of that action, we need not consider whether the § 1983 complaint at bar
should instead be construed as a petition for a writ of habeas corpus.
                                               3
court must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence; if it would, the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” 512 U.S. at 487. Miller is a state prisoner seeking damages in a § 1983

suit. He contends that the Appellees failed to preserve exculpatory evidence that could

have proven his innocence. In addition to damages, he wants a new trial. Because a

judgment in his favor would necessarily imply the invalidity of his conviction, he must

demonstrate that his conviction has been invalidated to proceed with his suit. See id. He

has not done so. His complaint was thus rightly dismissed.

       In his “Motion to Amend Appellant’s 1983 Cause of Action Complaint” and the

reply thereto, Miller argues that his complaint is outside Heck’s purview because he is

not questioning the validity of his conviction, but rather questioning the Appellees’

destruction of exculpatory evidence. This characterization does not distinguish him from

the complainant in Heck, who argued that two prosecutors and an investigator knowingly

destroyed exculpatory evidence that could have proven his innocence. See id. at 479.

The Supreme Court held that such an argument necessarily implied the invalidity of his

conviction, and that principle clearly applies to Miller’s complaint. See id. at 490.

       We are satisfied that amendment to Miller’s complaint would be futile, and we

therefore conclude that the District Court properly dismissed the complaint with




                                             4
prejudice.2 See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

Accordingly, we will summarily affirm the District Court’s order. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6. Miller’s “Motion to Amend Appellant’s 1983 Cause of Action

Complaint” is denied.




2
  As to the claims against the Commonwealth and Judge Carpenter, we note that they
also fail under Heck for the reasons described above. Moreover, as the District Court
rightly reasoned, Judge Carpenter and the Commonwealth enjoy immunity that shields
them from Miller’s claims. See Gallas v. Supreme Court of Pennsylvania., 211 F.3d 760,
768 (3d Cir. 2000) (stating that judges are immune from suit under § 1983 for damages
arising from their judicial acts); Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981)
(explaining that the Eleventh Amendment bars civil rights suits in federal court against
the Commonwealth of Pennsylvania).
                                               5